The indictment charged murder in the first degree. The trial thereunder resulted in the conviction of this appellant of murder in the second degree, and his punishment fixed at ten years' imprisonment in the penitentiary. The defendant admitted he killed Bryant Cooper by shooting him with a gun. He relied upon self-defense.
There appears in the record a substantial compliance with the statutes relative to serving defendant with a copy of the indictment and venire in this case; therefore the motion to quash was without merit.
The evidence in this case, coupled with the physical facts, made a jury question as to the guilt or innocence of the accused. Several exceptions were reserved to the court's rulings upon the admission of evidence. We discover no reversible error in any of these rulings; therefore none of the exceptions can be sustained. The solicitor's argument complained of, and to which several exceptions were reserved, did not transgress the scope of legitimate argument, and there is no merit whatever in any of the *Page 557 
exceptions to the court's oral charge. The oral charge as a whole properly stated the law governing the issues involved upon the trial of this case. It was full, fair, and complete, and in addition thereto the court gave, at the request of defendant, more than 30 special written charges. These written charges, together with the court's oral charge, fairly and substantially covered such of the refused charges as properly stated the law.
The record is without error.
Affirmed.